 318DECISIONS OF NATIONAL LAMP RELATIONS BOARDCertainly any rule of law to the effect that facts once established arepresumed to continue does not apply to the determination by a quasi-judicial tribunal of its right to adjudicate a given matter at a giventime.12The Board in its investigation of this case had the statutory rightto subpena all pertinent evidence and failed to exercise this right. Isee no justification, therefore, in presuming to be jurisdictional facts,materials that are not in this record but in the record of acaselitigated8 years ago.Accordingly, I would remand this case for appropriatefurther investigation in conformity with our usual practice.1211. . . such generalizations,useful enough, perhaps, in solving some problem of a par-ticular case,are not rules of law to be applied to all cases,with or without reason."Maggw V. Zestz,333 U. S. 56, 65.The cases cited by the majority in support of this rule(supra,footnote 3) are not appli-cable.In both theBoswellandTex-O-Kann Flour Millscases, the Board made specific find-ings of jurisdictional facts based upon what appears to be the most current figures avail-able(26 NLRB 765,768; 35 NLRB 968, 974(C. A. 5)). The court's affirmance of thesefindings in theTex-O-Kancase stressed that the information was, in fact, the "last ap-parently for which the record had been made up" (122 F. 2d 433,436) ; and significantlytheBoswellfindingswere presumed by the court not to have changed "in the followingmonth" (136 F. 2d 585, 589). The facts in theWhittier Mallscase that were presumed bythe court to have continued involved substantive matters having no bearing upon theBoard's jurisdiction.111 F. 2d 474, 478 (C. A 5)There is, of course,an obvious distinction between the Board taking official notice of con-temporaneous facts as it did in the two cases in which I participated(footnote 3, majorityopinion)and presuming to be contemporaneous in 1957,as it does here, facts establishedin 1948.Arden_Farms;Bordens Capital Dairy; Carnation Co.; GoldenState Co.Ltd.; Challenge Cream & Butter Association; CrystalCream and Butter Company; Inderkums Dairy; and Taylor'sDairy1andOffice Employees International Union, Local No.29, AFL-CIO, PetitionerGolden State Co. Ltd.andChauffeurs,Teamsters&Helpers,Local 150, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,AFL-CIO,PetitionerArden FarmsandChauffeurs,Teamsters&Helpers, Local 150,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America, AFL-CIO, Petitioner.CasesNos. 20-IBC-3155, 20-RC-3162, and 20IBC-3164.February 5,1957DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before L. D. Mathews, Jr.,IAt the hearing,without objection, the petition in Case No.20-RC-3155 was amendedto substitute Crystal Creamand Butter Company for Home Milk and Ice Cream Co.117 NLRB No. 37. ARDEN FARMS319hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.Golden State Co. Ltd. and Arden Farmsare engaged in com-merce within the meaning of the Act. In view of the 'unit findingbelow, we do not pass upon whether the Association and its members,other than Golden State Co. Ltd. and ArdenFarms, areengaged incommerce within the meaning of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.In Case No. 20-RC-3155, no question concerning representationexists.However, in Cases Nos. 20-RC-3162 and 20-RC-3164 ques-tions affecting commerce do exist concerning the representation ofemployees of the Employers within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Employers and Local 29 contend that a multiemployer unitof office clerical employees of all the Employers in Case No. 20-RC-3155 is appropriate.Local 150 seeks separate units of the office clericalemployees of two of these Employers, contending that onlysingle-employer units are appropriate.In support of their position, the Employers and Local 29 point tothe facts that recently all of the Employers joined an employerassocia-tion, Sacramento Valley Associated Industries, held meetings underthe auspices of the association, and decided at these meetings thatthey would like to bargain on a multiemployer basis through the as-sociation.However, there is no history of collective bargaining withrespect to the office clerical employees of the Employers, and therecord does not show that there is any history of collective bargainingon a multiemployer basis with respect to any other employees of theEmployers. It is well established that presumptively a single-em-ployer unit is appropriate, and to defeat a claim for such a unit infavor of a broader unit a controlling history of collective bargainingon the broader basis must exist.'Accordingly, in the absence of anyhistory of collective bargaining on a multiemployer basis with respectto employees of the Employers, we find that the single-employer unitssought by Local 150 are appropriate .4We shall, therefore, direct elec-tions in these single-employer units, and dismiss the petition in CaseNo. 20-RC-3155 fora multiemployer unit.2The Petitioner in Cases Nos 20-RC-3162 and 20-RC-3164, herein called Local 150,inteivened in Case No 20-RC-3155 on the hasps of a showing 'f interestThe Petitionerin Case No 20-RC-3155, herein called Local 29, intervened in Cases Nos 20-RC-3162 and20-RC-3164 on the basis of a showing of interestRainboJti eadCo , 92 NLItP, 181See Rau'boBi cad Co, sepiaCfPeninsula Anto DealersAssociation, 107 NLRB 56,where the Boaid found a iniiltieniplover aunt of salesmen appropiinto because there hadbeen a successful history of collective baigannng on such a basis with respect to suhstan-tiall% all other eniplo3ees of the eniployeis 320DECISIONSOF NATIONALLABOR RELATIONS BOARDThere remains for consideration the question of whether the fol-lowing employees of Golden State Co., Ltd., should be included in theunit of that Employer's employees or excluded therefrom :Robert White, Melvin Hunter, Rolla Gish,andHarold Fishareclassified, respectively, as accountant grade III, accountant grade II,product clerk, and accountant trainee, and they all do accountingwork.There is no evidence that any of them is required to be, or is,a certified public accountant or college graduate.Accordingly, wefind that they are not professional employees as defined in Section2 (12) of the Act.5 Some of their work requires reference to theemployee payroll, but in the absence of evidence that they assist oract in a confidential capacity to any person who formulates, deter-mines, and effectuates management policies in the field of labor rela-tions, their access to such data and to other financial and businessdata does not render them confidential employees.6Nor is there anyevidence that they are supervisors.Accordingly, we shall includethese four employees in the unit.Manthea Marmasisclassified as payroll clerk, and as such sheprepares the payroll.She also maintains personnel records and pre-pares "personnel action" forms.The here fact that she has accessto personnel matters does not render her a confidential employee.7Accordingly, we shall include her in the unnit.°We find that the following employees of the Employers in CasesNos. 20-RC-3162 and 20-RC-3164 constitute units appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:1.All office clerical employees of Arden Farms in Sacramento,California, excluding the office manager, the credit manager,' confi-dential employees, managerial employees, and supervisors as definedin the Act.2.All office clerical employees of Golden State Co., Ltd., in Sacra-mento, California, including RobertWhite, Melvin Hunter, RollaGish, Harold Fish, and Manthea Marmas, but excluding confidentialemployees,10 managerial employees, and supervisors as defined in theAct.11[The Board dismissed the petition in Case No. 20-RC-3155.][Text of Direction of Elections omitted from publication.]SeeThe B F Goodrich Company,115 NLRB 722, 728Seeil'algrcen Company,114 NLRB 1168, 1170, 1171°Seeltialgreen Company supra,at 1170SeeThe R. FGoodsichCompany, supra,at 725'The paulies stipulated to these exclusions"'In accordance ssith the stipulation of the parties, we exclude Maxine Schultz as a con-fidential employee11 The panties stipulated, and the recoid shows, that the distriet office managei, the officesupervisor,and the order department supervisor are supervisors as definedin the Act